SEPARATION AGREEMENT AND GENERAL RELEASE

1. Agreement. This Separation Agreement and General Release (“Agreement”) is
entered into by and between Iomega Corporation, a Delaware corporation with its
principal headquarters in Roy, Utah, on behalf of itself and each of its
subsidiaries (“Iomega” or the “Company”), and Herbert K. Scales (“Employee”) for
the purpose of amicably concluding their employment relationship. By entering
into this agreement neither party admits any deficiency, wrongdoing or
liability, expressly or by implication.

2. Last Working Day. Employee's last regular working day at Iomega will be July
10, 2001. The effective date of Employee's termination of employment with Iomega
will be July 10, 2001 (the "Termination Date").

3. Consideration.
(a) Iomega shall make a total special severance payment to Employee in the
amount of $130,000, less necessary federal, state and other withholdings, to be
paid in equal bi-weekly increments over the next approximately six months
(“Severance Period”) on Iomega’s regular payroll schedule. Employee will also
receive a sum of $3,930, less necessary federal, state and other withholdings to
assist with COBRA costs (medical, dental and vision plans). Iomega will pay the
Employee this portion of the Separation Pay in a lump sum payment.

(b) Iomega will provide 12 months of outplacement services to Employee as
directed by Iomega.

(c) The amounts and provisions set forth in Section 3 (a) through (b) above will
be paid or implemented following receipt of a fully executed copy of this
Agreement and the expiration of the Age Release Period described in this
Agreement. These payments shall be in full satisfaction of any and all claims
Employee may have arising directly or indirectly from his/her employment and
separation from Iomega. Employee acknowledges and understands that, except as
described in Section 3 of this agreement, Employee will not be entitled to
receive from Iomega any other severance or termination allowance or any other
compensation or payment. Employee acknowledges that the foregoing is not
required to be provided by Iomega pursuant to any policy or practice and that
Employee is not otherwise entitled to payment.

4. Participation in Benefit and Other Programs. Employee will be entitled to
participate through the Termination Date in all employee benefit programs and
policies generally available to Iomega employees, in which Employee is eligible
to participate, including stock option vesting, health insurance, and Iomega’s
401(k) plan (if applicable), as allowed by law.

Employee acknowledges and agrees that under the terms of any outstanding stock
option agreement(s) between employee and Iomega, the vesting of any options to
purchase company stock granted to employee will cease as of the Termination
Date, and employee has a period of three months following the Termination Date
within which to exercise any vested options. Any options not exercised within
the three month period shall expire and thereafter not be exercisable. No
unearned bonuses or other incentive compensation will be due Employee.

5. Re-Employment by Iomega. Employee agrees that if employee becomes re-employed
with Iomega or is assigned to Iomega as a temporary or contract Employee while
Employee is receiving payments pursuant to this Agreement, Employee shall waive
any remaining payments, which shall be discontinued without affecting any other
terms of the Agreement.

6. Release of All Claims. In consideration of the payments and other valuable
consideration under the terms of this Agreement, Employee hereby knowingly,
voluntarily, and irrevocably agrees to fully, unconditionally, completely and
forever release Iomega, and all of Iomega’s predecessors and successors, and
their officers, directors, shareholders, agents, employees and representatives,
and all parent, subsidiary and affiliated companies, together with their
employees, officers, directors and shareholders (the “Released Parties”), from
any and all rights and claims, including, without limitation, demands, causes of
action, charges, complaints, promises, grievances, losses, damages, liabilities,
debts, or injuries, whether known or unknown, contingent or matured, at law or
in equity or in arbitration, which Employee holds or has ever held against
Iomega resulting from any act, obligation, or omission occurring on or prior to
the date Employee signs this Agreement (“Released Claims”), including, but not
limited to, any Released Claims connected with or arising out of Employee’s
employment, or separation therefrom, or terms of such employment or employment
separation by Iomega; employee benefit plans whether or not arising under the
Employee Retirement Income Security Act of 1974, as amended; any discrimination
claims whether or not arising under any local, state or federal law or
regulation, public policy or common law (including, without limitation, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, and the Older Workers Benefit Protection Act);
or any state, federal or local statute, regulation, public policy, contract or
tort principle in any way governing or regulating Employee’s employment, or
termination, or terms of employment or termination by Iomega. It is expressly
agreed and understood that this Agreement is a general release. Nothing
contained in this Agreement is a waiver of any rights or claims that may arise
after the date of execution by Employee or which, as a matter of law, cannot be
released or waived.

THIS MEANS THAT BY SIGNING THIS AGREEMENT, EMPLOYEE WILL HAVE WAIVED ANY RIGHT
TO BRING A LAWSUIT, FILE A CHARGE OR BRING A CLAIM AGAINST IOMEGA IN ANY COURT
OR AGENCY BASED ON ANY ACTIONS TAKEN UP TO THE DATE AND TIME OF SIGNING THIS
AGREEMENT, AND WILL HAVE RELEASED IOMEGA AND THE RELEASED PARTIES FROM ANY AND
ALL CLAIMS OF ANY NATURE RELATING TO EMPLOYEE’S EMPLOYMENT, OR SEPARATION
THEREFROM, ARISING UP TO THE DATE AND TIME OF SIGNING THIS AGREEMENT.

Employee understands and agrees that if he/she does file a claim against Iomega
for any action that may have occurred up to and including the date this
Agreement is executed, employee must repay to Iomega any and all severance
amounts, including the cost of benefits (if applicable), paid to employee
pursuant to this Agreement.

7. No Admission of Fault. Iomega and Employee agree that this Agreement in whole
or in part shall not be admissible in any legal or quasi-legal proceeding as
evidence of or admission by Company of any violation of its policies or
procedures or local, state or federal law or regulation. Further, Company
expressly denies any violation of any of its policies, procedures, local, state
or federal laws or regulations.

8. Age Discrimination Release. In addition to the waivers and releases contained
in the preceding paragraph, Employee further agrees that in consideration of the
payments provided above, she/he also specifically releases Iomega from any and
all liabilities claims, causes of action, demand for damages or remedies of any
kind, including claims for attorneys’ fees and legal costs, arising under the
Age Discrimination in Employment Act of 1967, as amended, related to or arising
out of his/her employment or termination from employment with Iomega up to and
including the date of this Agreement. Employee understands and acknowledges that
by this Agreement she/he does not waive any rights or claims relating to age
discrimination that may arise after the date of this Agreement. She/he is
advised to consult with an attorney regarding 45 days from the date of his
receipt of the Agreement within which to consider it and to consult with this
Agreement. Employee also acknowledges that prior to signing this Agreement
she/he has 45 days from the date of receipt of the agreement within which to
consider it and to consult with an attorney of his/her choice regarding it.
Should she/he nevertheless elect to execute this Agreement sooner than 45 days
after she/he has received it, she/he specifically and voluntarily waives the
right to claim or allege that she/he has not been allowed by Iomega or by any
circumstances beyond his/her control to consider the Agreement for a full 45
days. Employee also acknowledges and agrees that this Agreement will not become
effective or enforceable until after seven days from the date it is signed by
him (“Age Release Period”). During the Age Release Period Employee understands
and agrees that she/he may revoke the provisions of this Section by delivering
written notice of this revocation to Iomega Corporation, 1821 West Iomega Way,
Roy, UT 84067 Attn: Charlotte Miller, Senior Vice President, Human Resources.

9. Return of Documents. Employee has returned to Iomega all documents, records
and materials, relating to Iomega’s business, whether stored electronically or
in written or printed form, or otherwise, including but not limited to records,
notes, memoranda, computer storage media, drawings, reports, files, software
materials, notebooks, rolodex files, telephone lists, computer or data
processing disks and tapes, marketing plans, financial plans and studies,
customer lists, names of business contacts, policies and procedures, and any
materials prepared, compiled or acquired by Employee relating to any aspect of
Iomega or its business, products, plans or proposals and all copies thereof, in
Employee’s or related party’s possession, custody or control, whether prepared
by Employee or others. Employee also agrees to participate in an exit interview
upon the termination of Employee’s employment with Iomega.

10. Non-Disclosure. Employee acknowledges his or her obligations under a
non-disclosure agreement previously entered into between Employee and Iomega.
Any breach of Employee’s non-disclosure obligations to Iomega shall, in addition
to all other remedies available to Iomega, result in the immediate release of
Iomega from any obligations it would otherwise have to provide further payments
under this Agreement. Employee expressly acknowledges that Iomega is prepared to
vigorously enforce these promises, and that violation of this provision could
result in the assessment of damages and other legal remedies against Employee
and any of Employee’s subsequent employers. Any breach by Employee of this
provision shall result in the immediate release of Iomega from any obligations
it may have to provide further payments under this Agreement, except as may be
required by applicable law.

11. Employee Inventions. Employee acknowledges that certain innovations,
products and processes invented or discovered by Employee during Employee’s
employment with Iomega are the property of Iomega and have been assigned to
Iomega under an agreement previously entered into between Employee and Iomega
which is still in effect. Any breach of Employee’s obligations to Iomega with
respect to the assignment of inventions shall, in addition to all other remedies
available to Iomega, result in the immediate release of Iomega from any
obligations it would otherwise have to provide further payments under this
Agreement.

12. Non-Disparagement. Employee agrees not to disparage, orally or in writing,
Iomega, its officers, employees, management, operations, products, designs, or
any other aspects of Iomega’s affairs to any third person or entity.

13. Non-Solicitation of Employees. Employee agrees that for one year following
Employee’s separation from employment with Iomega, Employee shall not, directly
or indirectly, in any capacity (including but not limited to, as an individual,
a sole proprietor, a member of a partnership, a stockholder, investor, officer,
or director of a corporation, an employee, agent, associate, or consultant of
any person, firm or corporation or other entity) hire any person from, attempt
to hire any person from, or solicit, induce, persuade, or otherwise cause any
person to leave his or her employment with Iomega. Any breach of Employee’s
obligations under this paragraph shall, in addition to all other remedies
available to Iomega, result in the immediate release of Iomega from any
obligations it would otherwise have to provide further payments under this
Agreement.

14. Non-Solicitation of Customers. Employee agrees that for one year following
Employee’s separation from employment with Iomega, Employee shall not, directly
or indirectly, in any capacity, solicit the business of any customer of Iomega
except on behalf of Iomega, or attempt to induce any customer of Iomega to cease
or reduce its business with Iomega; provided that following Employee’s
separation from employment with Company he or she may solicit a customer of
Iomega to purchase goods or services that do not compete directly or indirectly
with those then offered by Iomega. Any breach of Employee’s obligations under
this paragraph shall, in addition to all other remedies available to Iomega,
result in the immediate release of Iomega from any obligations it has to provide
further payments under this Agreement.

15. Remedies. The parties shall attempt in good faith to resolve any dispute
arising out of or relating to this Agreement by negotiation. The parties
recognize that irreparable injury to Iomega will result from a material breach
of this Agreement, and that monetary damages will be inadequate to rectify such
injury. Accordingly, notwithstanding anything to the contrary, Iomega shall be
entitled to one or more preliminary or permanent orders: (i) restraining or
enjoining any act which would constitute a material breach of this Agreement,
and (ii) compelling the performance of any obligation which, if not performed,
would constitute a material breach of this Agreement, and to attorney’s fees in
connection with any such action.

16. Party's Bear Own Costs. Each party shall bear the cost of, and shall be
responsible for, its own attorneys' and accountants' fees and costs, if any, in
connection with the negotiation and execution of this Agreement.

17. Agreement is Confidential. Employee further agrees that the terms and
conditions of this Agreement are strictly confidential and shall not be
discussed with, disclosed or revealed to any other persons, whether within or
outside Iomega, except professional advisors with whom Employee may consult
regarding this Agreement and Employee’s immediate family members, unless
disclosure is compelled by subpoena or other legal process. Any breach by
Employee of this provision shall immediately release Iomega from any obligations
it may have to provide further payments under this Agreement.

18. Entire Agreement. This Agreement and any exhibits hereto constitute the
entire understanding of the parties with respect to the subject hereof. Employee
warrants that he or she: (a) has read and fully understands this Agreement and
any exhibits hereto; (b) has had the opportunity to consult with legal counsel
of his or her own choosing and have the terms of this Agreement fully explained;
(c) is not executing this Agreement in reliance on any promises, representations
or inducements other than those contained herein; and (d) is executing this
Agreement voluntarily, free of any duress or coercion.

19. Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

20. Governing Law. This Agreement shall be interpreted, construed and governed
in accordance with the laws of the State of Utah, without giving effect to the
choice of law rules thereof.

21. Nonassignment. Employee warrants that no person other than Employee is
entitled to assert any claim based on or arising out of any alleged wrong
suffered by Employee in or as a consequence with or severance of employment from
Company and that employee has not assigned or transferred or purported to assign
or transfer to any person or entity any claim Employee now has or may have
against Company or any portion thereof or interest therein.

22. Acknowledgement by Employee. Employee understands that the terms of this
Agreement shall become effective on Employee’s Termination Date and that
although Employee may not sign this Agreement until after his Termination Date,
Employee was made fully aware that this Agreement would become void, and any
offers presented in this Agreement revoked if Employee violates any provision of
this Agreement, specifically sections 10, 12, 13, 14, and 17 during the time
between Employee’s Termination Date and execution of the Agreement. Employee
acknowledges and agrees that Employee was made aware of this term on Employee’s
Termination Date and upon receipt of this Agreement and that Employee’s
acknowledgement of this term is evidenced by an Acknowledgement of Terms
document executed by Employee on Employee’s Termination Date.

I, Employee, understand the terms and conditions of this document and have been
given ample opportunity to consult with counsel and/or someone whose opinion I
trust before signing it. By my signature, I, Employee, agree to the terms set
forth above.

Employee has until August 24, 2001 to accept terms and conditions of this
Agreement by signing below and returning the document to Sheree Lupton,
Director, Human Resources at Iomega. If Employee does not accept such terms and
conditions by such date, this offer shall expire at that time.


  EMPLOYEE     Dated:    July 16, 2001                /s/ Herbert K. Scales,
III               Herbert K. Scales       IOMEGA CORPORATION     Dated:    July
26, 2001                /s/ Werner T. Heid                          Werner T.
Heid   President and CEO


ACKNOWLEDGEMENT OF TERMS

On July 10, 2001, my Termination Date, I received a Separation Agreement
(“Agreement”) from Iomega, which includes an offer of severance. One condition
of that offer of severance is that I agree to be bound by certain terms of that
Agreement effective immediately. I understand that even though I may not sign
the Agreement immediately, or that I may not sign it at all, the offers made in
that Agreement are only valid if I comply with all terms of the Agreement from
my Termination Date. The specific terms of which I have been made aware are:

 * Non-Disclosure
   
 * Non-Disparagement
   
 * Non-Solicitation of Employees
   
 * Non-Solicitation of Customers
   
 * Confidentiality (Terms of Agreement)
   

I acknowledge and agree that I have been informed that the Separation Agreement
which I have been offered shall become void and all offers revoked in the event
that I violate any of the terms above during the period from my Termination Date
through execution of the Agreement (if I decide to sign the Agreement). I
acknowledge that the terms above have been explained to me and that if I decide
to sign the Separation Agreement, I must not have violated any of those terms or
all offers will be revoked and any money paid to me by Iomega pursuant to the
Separation Agreement must be returned to Iomega.

I also acknowledge that this Acknowledgement of Terms represents only a portion
of the terms in the Separation Agreement and that if I do sign the Agreement, I
will do so only after having reviewed and agreed to all of the terms of that
Agreement.

Accepted and Agreed to this 10th day of July 2001.


                                     
Herbert K. Scales